EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, and 15 are allowable because the prior art of record does not disclose or reasonably suggest a method and system for delivering content interest comprising building a first network representation with a first plurality of nodes and a first plurality of edges, each node of the first plurality of nodes corresponding to a respective topic of a plurality of topics within an item of digital content and representing a respective statistical significance value, each respective edge of the first plurality of edges representing a semantic similarity between nodes connected to the edge, employing the first network representation to determine for each respective one of the plurality of topics a relevance value as a combination of the respective statistical significance value and a respective semantic significance value, receiving interaction data describing an interaction with the item of digital content by a client device associated with a user, the interaction data including a type of interaction performed, building a second network representation with a second plurality of nodes and second plurality of edges, each node of the second plurality of nodes corresponding to a respective topic and representing a respective weighted value based on the interaction data, an interaction weight for the type of interaction, and the respective relevance value, each respective edge of the second plurality of edges representing a semantic similarity between nodes connected to the edge, and controlling output of content based on an interest value of a topic of the plurality of topics generated using the second network representation.
Hu et al. (U.S. Patent Publication 2021/0209500) is prior art that discloses building a knowledge graph having a plurality of nodes and a plurality of weights associated with edges between the nodes, where these weights represent relevance scores.  Hu et al. discloses that relevance scores may be determined using term frequency and inverse document frequency (TF/IDF), which is equivalent to a statistical significance value according to the Specification, ¶[0027].  However, Hu et al. does not suggest an entire combination that additionally includes a ‘semantic similarity’, and building a second network representation with a second plurality of nodes and a second plurality of edges, where the nodes represent a topic and a weighted value is based on interaction data and an interaction weight for a type of interaction.  That is, Hu et al. only builds one network with nodes, edges, and weights representing relevance scores for topics.   
Moreover, it is known in the prior art to generate personalized content of a user based on a strength of an interaction.  Brill et al. (U.S. Patent Publication 2017/0178184) teaches an online system that determines measures of interest of users for different topics, where a population analyzer weighs different types of interactions differently by assigning positive weights to interactions associated with positive sentiments and negative weights to interactions associated with negative sentiments.  Still, Brill et al. does not clearly teach building a second network with a plurality of nodes and a plurality of edges that incorporates these weighted types of interactions.  Even if Figure 1B can be considered a network of nodes and edges, there is no clear teaching Hu et al. and Brill et al. do not disclose or teach anything equivalent to a semantic significance value, which is defined as cosine similarity of word-level embeddings at ¶[0028] of the Specification.    
Applicants’ Specification, ¶[0049], describes an equation for obtaining an aggregated award Rvi, where wij is a semantic similarity between nodes vi and vj.  The Specification, ¶[0054], describes an equation for obtaining a topic interaction score St that includes an interaction weight wiinteraction, where i indicates an interaction type for a particular interaction.  The Specification, ¶[0053], characterizes interaction types as including a view, a click, a sign-in, and filling in a form as types of interaction, where each may be assigned a different weight.  
The Specification, ¶[0015] - ¶[0016], states objectives of overcoming prior limitations of analytics systems that rely upon manual tagging of web pages and rule-based structures that cannot accommodate large amounts of information, that require large amounts of user time, and provide inconsistent and inaccurate results. 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608. The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        February 7, 2022